AO 2458 (CASDRev. 02/18) Judgment in a Criminal Case                                                                  Oct 26 2018

                                        UNITED STATES DISTRICT COURT                                                   s/ anthonyh

                                           SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL CASE
                                   v.                                      (For Offenses Committed On or After November l, 1987)
                JASWANT SINGH GILL (2)
                                                                              Case Number:          l 7CR3748-BEN

                                                                           CHARLES L. REES
                                                                           Defendant's Attorney
REGISTRATION NO.                   24811075
D -
THE DEFENDANT:
00   pleaded guilty to count( s)        2s-14s OF THE SUPERSEDING INDICTMENT.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                Count
Title & Section                     Natu re of Offense                                                                         Number(s)
18 USC 1343                         WIRE FRAUD                                                                                   2s-14s




    The defendant is sentenced as provided in pages 2 through                        9            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

D    The defendant has been found not guilty on count(s)

00   Count(s)    remaining superseding count                                     dismissed on the motion of the United States.

     Assessment : $1,300.00 ($100.00 per count) forthwith or through the Inmate Financial Responsibility Program (IFRP) at the
     rate ofnot less than $25.00 per quarter during the period of incarceration.

     NTA Assessment*: $
D
     *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
oo  No fine                o Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                                                                            l 7CR3748-BEN
'·
     AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

     DEFENDANT:                 JASWANT SINGH GILL (2)                                                  Judgment - Page 2 of 9
     CASE NUMBER:               l 7CR3748-BEN

                                                        IMPRISONMENT
      The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
      ONE HUNDRED AND THIRTY (130) MONTHS AS TO EACH COUNT, CONCURRENTLY.




      o     Sentence imposed pursuant to Title 8 USC Section l 326(b ).
      oo    The court makes the following recommendations to the Bureau of Prisons:
            DEFENDANT BE ALLOWED TO PARTICIPATE IN THE 500-HOUR DRUG TREATMENT
            PROGRAM.

            DEFENDANT BE INCARCERATED WITHIN THE WESTERN REGION OF THE UNITED STATES.

      o     The defendant is remanded to the custody of the United States Marshal.

      o     The defendant shall surrender to the United States Marshal for this district:

            D     at                             A.M.              on

            D     as notified by the United States Marshal.

            The defendant shall surrender for service of sentence at the institution designated by the Bureau of
     D
            Prisons:
            o     on or before

            o     as notified by the United States Marshal.

            o     as notified by the Probation or Pretrial Services Office.

                                                            RETURN
     I have executed this judgment as follows:

            Defendant delivered on


     at    ~~~~~~~~~~~~
                                              , with a certified copy of this judgment.


                                                                     UNITED STATES MARSHAL



                                         By                     DEPUTY UNITED STATES MARSHAL

                                                                                                            17CR3748-BEN
    AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

    DEFENDANT:                      JASWANT SINGH GILL (2)                                                                        Judgment - Page 3 of 9
    CASE NUMBER:                    17CR3748-BEN

                                                            SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
THREE (3) YEARS AS TO EACH COUNT, CONCURRENTLY.


     The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days ofrelease from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.
          The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
D
          substance abuse. (Check, if applicable.)
          The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
          The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
          Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
          The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
D         seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
          resides, works, is a student, or was convicted of a qualifying offense. (Check if applicable.)
D         The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

          If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
     such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
     Payments set forth in this judgment.
         The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
     with any special conditions imposed.
                                           STANDARD CONDITIONS OF SUPERVISION
     I)     the defendant shall not leave the judicial district without the pennission of the court or probation officer;
     2)     the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
     3)     the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
     4)     the defendant shall support his or her dependents and meet other family responsibilities;
     5)     the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
            reasons;
     6)     the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
     7)     the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
            any paraphernalia related to any controlled substances, except as prescribed by a physician;
     8)     the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
     9)     the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
            unless granted permission to do so by the probation officer;
     10)    the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
            observed in plain view of the probation officer;
     11)    the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
     12)    the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
            the court; and
     13)    as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal record or
            personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant's compliance
            with such notification requirement.


                                                                                                                                       17CR3748-BEN
,_

     AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

     DEFENDANT:             JASWANT SINGH GILL (2)                                                  Judgment - Page 4 of9
     CASE NUMBER:           l 7CR3748-BEN


                                     SPECIAL CONDITIONS OF SUPERVISION

        1. Not engage in the employment or profession of investing or stock trading, either with securities or stocks.


        2. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.


        3. Resolve all outstanding warrants within 60 days.


        4. Submit your person, property, residence, office or vehicle to a search, conducted by a United States
           Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
           contraband or evidence of a violation of a condition of release; failure to submit to a search may be grounds
           for revocation; the defendant shall warn any other residents that the premises may be subject to searches
           pursuant to this condition.


        5. Provide complete disclosure of personal and business financial records to the probation officer as
           requested.


        6. Notify the Collections Unit, United States Attorney's Office, of any interest in property obtained, directly
           or indirectly, including any interest obtained under any other name, or entity, including a trust, partnership
           or corporation until the fine or restitution is paid in full.


        7. Notify the Collections Unit, United States Attorney's Office, before transferring any interest in property
           owned, directly or indirectly, including any interest held or owned under any other name, or entity,
           including a trust, partnership or corporation.


        8. Be prohibited from opening checking accounts or incurring new credit charges or opening additional lines
           of credit without approval of the probation officer.




                                                                                                       17CR3748-BEN
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 DEFENDANT:            JASWANT SINGH GILL (2)                                                  Judgment - Page 5 of9
 CASE NUMBER:          l 7CR3748-BEN

                                           RESTITUTION

The defendant shall pay restitution in the amount of   $4,577,370.00         unto the United States of America.




SEE ATTACHED RESTITUTION ORDER.




The Court has determined that the defendant    does not    have the ability to pay interest. It is ordered that:
    The interest requirement is waived




                                                                                                  17CR3748-BEN
i          .'



     1

     2

     3                                                               F\LED
     4

     5

     6

     7

     8                                  UNITED STATES DISTRICT COURT

     9                              SOUTHERN DISTRICT OF CALIFORNIA

    10
    11   UNITED STATES OF AMERICA,                      Case No.: 17CR03748-BEN

    12                     Plaintiff,
                                                        RESTITUTION ORDER
    13           v.
    14   JASWANT SINGH GILL,
    15                     Defendant.
    16

    17
    18
    19           IT IS ORDERED that the defendant JASWANT SINGH GILL pay restitution

    20   in the amount of $4,577,370.00 through the Clerk, U. S. District Court.

    21   Payment      of    restitution     shall be    forthwith.    During   the   defendant's

    22   incarceration the defendant shall pay restitution through the                        Inmate

    23   Responsibility Program at the rate of 50% of the defendant's income, or

    24   $25.00 per quarter, whichever is greater.               The defendant shall pay the

    25   restitution during his supervised release at a rate to be determined.

    26   These     payment      schedules    do   not    foreclose   the   United    States     from

    27   exercising all legal actions, remedies, and process available to it to

    28   collect the restitution judgment.
 1       Restitution is to be paid to the following victims and distribution

 2   is to be made on a pro rata basis:

 3               Last Name          First Name         Amount
          Abdullahi            Maria                 $110,000.00
 4
          Alsop                Nik                     $7,000.00
 5        Avalos               Leonardo Manuel        $63,750.00
          Blake                Matthew                 $4,550.00
 6
          Borrelli             Darcie                 $47,545.00
 7        Buttrus              Suf yan                $60,000.00
          Cardenas             Jonathan              $324,800.00
 8
          Cha                  Joon Hack               $9,600.00
 9        Chance               Brandon                $20,000.00
          Choe                 Yun                    $48,000.00
10        Crawford             Steen                  $50,000.00
11        Dantzler             Willie Abbott          $24,000.00
          Decampos             Ismar                  $24,525.00
12        Denker               Sasha                 $140,060.00
13        Dooley               Patrick                $23,500.00
          Emami                Atta                  $156,000.00
14        Emanuel              Asher                  $20,000.00
          Estrada              Stacy                   $9,400.00
15
          Franklin             David                   $8,360.00
16        Gazcon               Roberto                $50,000.00
          Hermes               Jason                  $11,750.00
17
          Hermes               Jade                   $11,750.00
18        Herrera              David                   $9,600.00
          Herrera              Frank                  $10,600.00
19
          Hill                 Jennifer               $75,830.00
20        Honea                William                 $9,212.00
          Ibrahim              Raneia                 $40,000.00
21        Jaf ar               Hadi                   $10,000.00
22        James                Robert                  $9,600.00
          Ka chi               Mays am                $60,000.00
23        Kim                  Kwi Young              $40,000.00
24        Kim                  Scott                   $9,800.00
          Kwon                 Soon Sang               $9,600.00
25        Lalji                Amit                  $475,060.00
          Leonall              Diane                 $100,035.00
26
          Loera                Luis E.                $91,000.00
27        Malik                Rahul                 $143,762.00
          Martinez             Humberto               $18,000.00
28
          Martinez             Enrique                $10,000.00
                                      2
        "


                  Last Name           First Name               Alnount
 1           McGinnis            Richard                       $44,591.00
 2           Mirabella           Paul                          $17,000.00
             Murillo             Gerald                        $25,000.00
 3           Nakano              Nelson                        $38,100.00
 4           Naper ala           Ronald                        $25,000.00
             Nelson              Hermia                       $700,000.00
 5           Nissen              Dale                          $81,000.00
 6
             Ortiz               Michael Edward                $17,100.00
             Piligrino           Andre                         $40,000.00
 7           Rashid              Noman                        $285,000.00
             Rashid              Shawn                         $50,000.00
 8
             Rashid              Amber                         $50,000.00
 9           Rios                Andreina Marley               $19,500.00
             Russo               Nadine                        $47,500.00
10
             Ryan                Liam                          $20,950.00
11           Solorio De Espino   Rosa Elia                     $20,000.00
             Spiegel             April                          $4,550.00
12           Steffy              Kevin                         $10,000.00
13           Stoker              Rich                          $14,750.00
             Sunega              Sarah                         $17,440.00
14           Tewf ik             Fared                         $10,000.00
15           Toland              Lisa                          $15,400.00
             Valdovinos          Calvin                       $109,000.00
16           Varon               Scott                         $19,200.00
             Williams            Jay                           $71,400.00
17
             Winkler             Nicolai                       $60,000.00
18           Yeh                 Diane                         $41,100.00
             Zang an eh          Shahram                      $343,500.00
19
             Zdunich             Joshua                        $33,600.00
20
21          Defendant shall be jointly and severally liable to pay restitution

22   with   co-defendant/ co-conspirator,   Javier   Carlos    Rios,.   who   was   also

23   charged and sentenced in this case, for the same losses.

24          Until restitution has been paid,    the defendant shall notify the

25   Clerk of the Court and the United States Attorney's Office of any change

26   in the defendant's mailing or residence address,         no later than thirty

27   (30) days after the change occurs.

28

                                        3
 1        Defendant shall notify the Financial Litigation Unit, United States

 2   Attorney's Office,      of any interest         in property obtained,        directly or

 3   indirectly,   including any interest obtained under any other name,                        or

 4   entity,   including     a     trust,      partnership,    or   corporation    until       the

 5   restitution   is    paid     in   full.     Defendant    shall   notify the       Financial

 6   Litigation    Unit,    United      States    Attorney's    Office,   before       Defendant

 7   transfers any interest in the property owned directly or indirectly by

 8   Defendant, including any interest held or owned under any other name or

 9   entity, including trusts, partnerships, and/or corporations.                   Defendant

10   is subject to      reg~lar   financial review by the United States Attorney's

11   Office.   Defendant agrees not to dissipate assets.

12        IT IS SO ORDERED.

13

14
                                                                                   '
15
                                                                                        EZ
16                                                                                     Judge

17

18

19

20

21

22

23

24

25

26

27

28

                                                 4
